Citation Nr: 1711005	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-23 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service connected residuals of right ankle injury.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.  He served in the Army National Guard from 1981 to 2000.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeal from rating decisions of the VA Regional Office (RO) in Pittsburgh, Pennsylvania that, in pertinent part, denied entitlement to service connection for a cervical spine disorder, a left shoulder disability, a right ankle disability and a right knee condition, to include as secondary to a service-connected disability.

The Veteran was afforded a videoconference hearing at the RO in May 2012 before a Veterans Law Judge who subsequently retired from the Board.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in the final decision on appeal.  The Veteran was therefore offered the opportunity to appear for another hearing in accordance with 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, he declined to have another hearing in a response received in January 2017.  Notwithstanding, the Board will duly consider the testimony presented at the May 2012 hearing.

This case was remanded for further development by Board decision in April 2014.

During the pendency of this appeal, by rating decision in March 2015, service connection for right ankle avulsion fracture of the talus, synovitis, and mild to moderate sprain with residual pain was granted.  This matter is no longer for appellate consideration as it is a full grant of the benefit sought on appeal.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

At the outset, review of the record discloses that in August 2013 and June 2016 rating decisions, the RO denied service connection for an acquired psychiatric disorder, including PTSD, and bilateral hearing loss disability.  The record indicates that there are timely notice of disagreements to these issues and, as such, they are listed on the title page of this decision.  The RO has yet to issue a statement of the case as to these issues and this should be accomplished.  See Manlincon v. West, 12 Vet.App. 238 (1999).

It appears that the Veteran has not been sent Veterans Claims Assistance Act of 2000 (VCAA) notification addressing the claims of entitlement to service connection for bilateral hearing loss and PTSD.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, to include informing him of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); Quartuccio v. Principi, 16Vet.App. 183 (2002).  The Veteran should therefore be sent full and proper VCAA notification as to these matters. 

The Veteran claims service connection for right knee disability as secondary to service-connected right ankle fracture residuals.  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  This includes disability made chronically worse by service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Review of the record discloses that the Veteran was afforded a VA examination of the right knee in August 2015 and an addendum on April 8, 2016.  The Board notes, however, that the VA examiner did not consider whether the claimed knee disorder had been made chronically worse or aggravated by service-connected disability in accordance with Allen and this theory of entitlement must be addressed.  In view of the above, the Board finds that the record should be referred to the VA examiner who examined the Veteran in August 2015 and reviewed the record in April 2016 for a supplementary opinion. 

Finally, in January 2017, the Veteran requested that the RO obtain his VA records from the Pittsburgh [PA] VA Medical Center and the Washington [PA] VA Primary Care outpatient clinic from 2009 to present in support of his claim.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 C.F.R. § 5103A (c) (2); 38 C.F.R. § 3.159(c)(2).  Review of the record reveals that VA clinical evidence dating through May 2016 are substantially of record.  However, since the Veteran has requested that more recent records be obtained, the AOJ should attempt to secure any outstanding VA treatment records dating from June 2016 through the present pertaining to his treatment and associate these with the electronic record.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:


1.  The RO should send the Veteran VCAA-compliant notice that addresses the requirements for the claims of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and bilateral hearing loss disability.  This notice must inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2.  The RO should issue the Veteran a statement of the case on the issues of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and bilateral hearing loss disability.

3.  The RO must request the Veteran's VA outpatient records dating from June 2016 through the present and associate them with Virtual VA/VBMS.  All attempts to secure the records must be documented.

4.  Following completion of the above, the RO should forward the claims folder to the same VA examiner (or another one if that one is not available) who examined the Veteran in August 2015 and reviewed the record in April 2016 for a supplementary opinion.  If the examiner determines that another physical examination of the Veteran would be beneficial, one should be arranged.  The examiner must be provided access to Virtual VA/VBMS.

After careful review of all of the evidence, the examiner must provide an opinion as to a) whether it is at least as likely as not (probability of at least 50 percent or better) the Veteran's current right knee condition had its onset or is otherwise etiologically related to his period of active service.

b) Is it at least as likely as not (probability of at least 50 percent) that any right knee disability is proximately due to (caused by) or the result of the Veteran's service-connected right ankle symptomatology?

c)  Is it at least as likely as not a right knee disorder has been aggravated (chronically worsened beyond normal progression) by the service-connected right ankle? 

d) Is any current right knee disorder more likely of post service onset and unrelated to service or the service-connected right ankle disability?

The examination report must include detailed rationale for all opinions and conclusions reached.

4.  The RO should ensure that the clinical report requested above complies with this remand and its instructions.  If the report is insufficient or if a requested action is not taken or is deficient, it should be returned for correction.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other  appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

